Per Curiam.

The defendant was convicted on two counts of negligent homicide in the first degree. He appeals from the judgment and sentence of the trial court.
The defendant was driving at an excessive rate of speed in the wrong lane on the H-l freeway when he struck another vehicle proceeding in the opposite direction. As a result of the *390collision, two persons were killed. The defendant was charged on two counts, one for each victim fatally injured. HRS § 707-703 under which the defendant was indicted and convicted reads:
Alvin Sasaki and Donna M. Woo, Deputy Public Defenders, on the briefs, for defendant-appellant.
Lydia Garcia, Deputy Prosecuting Attorney on the brief for plaintiff-appellee.
A person is guilty of the offense of negligent homicide in the first degree if he causes the death of another person by the operation of. a vehicle in a negligent manner.
At issue is whether the foregoing statute creates only one offense regardless of the number of deaths caused by the single act in a negligent manner. We hold that the defendant was properly charged on two counts. We think the statute is sufficiently clear to indicate that such was the legislative intent. Cf. State v. Miranda, 3 Ariz. App. 550, 416 P.2d 444 (1966).
Affirmed.1

 We find the defendant’s other specification of error to be without merit.